Citation Nr: 0823848	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  96-45 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability resulting from medical and dental 
treatment performed at VA facilities since July 1974.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

The Board remanded this claim to the RO in June 2005 so that 
additional development of the evidence could be conducted.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As noted, the instant claim was denied in a July 1995 rating 
decision.  The veteran expressed his disagreement with the 
denial in March 1996, and the RO issued a statement of the 
case in August 1996.  Testimony presented by the veteran at a 
November 1996 essentially constituted his submission of a 
substantive appeal.  

In May 2005 correspondence and a VA Form 9, that was not 
forwarded to the Board until after the issuance of the June 
2005 remand, the veteran expressed his desire to be afforded 
a hearing before a member of the Board (now Veterans Law 
Judge) at the RO.  This has not been accomplished.  
Accordingly, the RO must undertake appropriate action to 
schedule the veteran for a Travel Board hearing.  38 C.F.R. 
§§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED for the following 
development:

The appellant must be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folders.  Thereafter, the RO should take 
any appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




